Citation Nr: 0108344	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1964 to July 
1966.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises of the Regional Office (RO) in Atlanta, Georgia, 
that denied waiver of recovery of an overpayment in the 
calculated amount of $8,634.00. 


REMAND

The appellant testified before the undersigned in November 
2000, and asserted that he had received notice from the RO 
that the amount of the debt that had been certified to the 
Board ($8.634.00) had been substantially reduced.  The appeal 
was held in abeyance for a period of two weeks in order for 
the appellant to submit this notification and the appellant 
executed a written waiver of RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304(c) (2000); see also 38 
C.F.R. § 19.37(a) (2000).

The appellant submitted a letter dated in May 2000 from the 
RO that indicated that his indebtedness to the VA had been 
reduced to $1440.00.  There was no further explanation 
regarding this decision.  This document and others submitted 
by the appellant had not previously been made a part of the 
claims folder.  The Statement of the Case issued in this 
appeal concerns the higher, $8,634.00 amount. 

The United States Court of Appeals for Veterans Claims has 
held that, when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on a request for waiver of the 
indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
The VA General Counsel has reinforced this obligation by 
holding that where the validity of a debt is challenged that 
issue must be developed before the issue of entitlement to 
waiver of the debt can be considered.  See VAOGCPREC 6-98. 

Accordingly, this challenge as to the validity of this debt, 
including the validity of the amount of the debt, and the 
request for a retroactive release of liability, must be fully 
addressed before a determination on the appellant's request 
for waiver of recovery can be made. 

Accordingly, this case is REMANDED for the following actions: 

1.  The RO should determine the 
calculated amount of overpayment of 
pension benefits.  The RO should provide 
an explanation of how that amount was 
determined.  The RO should then 
readjudicate the issue of whether the 
creation of the debt caused by 
overpayment of VA pension benefits in the 
calculated amount valid.

2.  If the issue of whether the 
overpayment of VA pension benefits was 
properly created is not resolved in the 
appellant's favor, the Committee should 
again consider the appellant's request 
for a waiver of the recovery of an 
overpayment of VA pension benefits.  If 
any determination is adverse to the 
appellant, a supplemental statement of 
the case should be provided to the 
appellant and his representative setting 
forth a clear and concise explanation of 
how the dollar amount of the overpayment 
was calculated, a citation to pertinent 
laws and regulations, and detailed 
reasons and bases for the decision.  
Thereafter, the case should be returned 
to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




